Citation Nr: 9933157	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-10 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1991.

This appeal arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.


FINDING OF FACT

The claim of entitlement to service connection for a 
bilateral knee disability is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSION OF LAW

The veteran's claim for service connection for a bilateral 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
No conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records indicate he was seen 
nine times for knee complaints of pain between December 1985 
and March 1991, all except one without any traumatic event as 
a cause.  A December 1985 report contains an assessment of a 
mild strain of the right knee.  A January 1987 medical 
history report indicates the veteran reported no knee 
complaints.  A July 1988 report contains an assessment of a 
superficial abrasion of the left knee as a result of a 
motorcycle accident.  In October 1988 he was seen for knee 
pain.  An assessment was deferred, but findings indicate the 
knees were found to be "excellent."  A March 1989 report 
contains a diagnosis of a right knee lateral collateral 
ligament sprain.  Another March 1989 report indicates the 
veteran reported a history of right knee problems five years 
before (pre-service), while in high school, when he fell on 
the knee while running.  The assessment was patella femoral 
syndrome.  A November 1990 report contains an assessment of 
left knee pain of questionable etiology.  A November 1990 
report contains an assessment of ligament strain.  A February 
1991 report contains an assessment of left patellar 
tendonitis, rule out bilateral chondromalacia.  A March 1991 
report contains an assessment of patellar tendonitis, 
resolving.  An August 1991 medical history report indicates 
the veteran reported only swollen or painful joints, with no 
explanation.

A January 1998 VA orthopedic examination contains a diagnosis 
of no knee condition found.  A January 1998 VA X-ray report 
of both knees contains an impression of no significant bony 
or soft tissue abnormalities on either side.

The Board finds that there is no medical evidence of record 
of any current bilateral knee disability, as required by 
Caluza, supra.  It follows that there is also no medical 
evidence of record which relates any bilateral knee 
disability to the veteran's active duty service, or any 
incident of that service.  Id.

As noted above, a well grounded claim for service connection 
must be supported by evidence, not merely allegations.  See 
Tirpak, supra.  As previously noted, a well grounded claim 
requires a medical diagnosis of a current disability and 
medical evidence of a nexus between an inservice injury or 
disease and that current disability in order to be plausible.  
In the absence of such evidence, the veteran's claim for 
service connection for a bilateral knee disability must be 
denied as not well grounded.  See Epps, supra.

With regard to the service representative's arguments, in the 
August 1999 VA Form 646, as to the duty to assist and the 
duty to provide the veteran the benefit of reasonable doubt 
in regard to his service connection claim, the Board notes 
that these contentions have been addressed by the United 
States Court of Appeals for the Federal Circuit in the case 
of Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  That 
decision held that only a person who has submitted a well 
grounded claim can be determined to be a claimant for the 
purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a) or the reasonable doubt provisions of 
38 C.F.R. § 5107(b).  See Epps, at 1467-68.  As indicated 
herein, the United States Supreme Court decided not to hear 
this case; hence, it is now the law of the land.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  As noted 
above, the veteran was advised to have his service comrades 
submit statements on his behalf, and there has been no 
response to that letter.


ORDER

Service connection for a bilateral knee disability is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

